EXHIBIT 10.18

 

CONTRACT COMPLETION AGREEMENT AND GENERAL RELEASE

This Contract Completion Agreement and General Release (“Agreement”) is entered
into by and among Merisant Company (“Merisant”) and Anthony J. Nocchiero
(“Nocchiero”).

WHEREAS, Nocchiero’s employment with Merisant has terminated, and Nocchiero and
Merisant desire to enter into this Agreement to set forth the terms of
Nocchiero’s resignation, including provision of the payments and benefits set
forth herein to Nocchiero in recognition of his services to Merisant; and

WHEREAS, Nocchiero and Merisant currently are parties to an Employment Agreement
dated July 18, 2005 and Exhibits thereto (hereinafter collectively referred to
as the “Employment Agreement”), a true and correct copy of which is attached as
Exhibit 1 hereto, and Nocchiero and Merisant Worldwide, Inc. are parties to an
Indemnification Agreement dated July 18, 2005 (hereinafter referred to as the
“Indemnification Agreement”), a true and correct copy of which is attached as
Exhibit 2 hereto.

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties agree as follows:


1.             RESIGNATION.  NOCCHIERO HEREBY VOLUNTARILY RESIGNS FROM ANY AND
ALL OFFICER AND DIRECTOR POSITIONS (IF ANY) WITH MERISANT, MERISANT US, INC., A
DELAWARE CORPORATION AND WHOLLY-OWNED SUBSIDIARY OF MERISANT (“MERISANT US”),
MERISANT WORLDWIDE, INC., A DELAWARE CORPORATION AND THE PARENT OF MERISANT
(“WORLDWIDE”) (MERISANT, MERISANT US AND WORLDWIDE COLLECTIVELY REFERRED TO
HEREIN AS THE “COMPANY”) AND ANY AND ALL OTHER SUBSIDIARIES AND OTHER AFFILIATES
THEREOF, AS APPLICABLE, WHICH RESIGNATIONS ARE EFFECTIVE AT THE CLOSE OF
BUSINESS ON MARCH 5, 2007.  NOCCHIERO’S EMPLOYMENT SHALL TERMINATE AT THE CLOSE
OF BUSINESS ON MARCH 31, 2007 (SUCH DATE REFERRED TO HEREIN AS THE “SEPARATION
DATE”), WHICH FOR ALL PURPOSES UNDER THE EMPLOYMENT AGREEMENT SHALL BE A
TERMINATION BY MERISANT WITHOUT “CAUSE.”  UNTIL THE SEPARATION DATE, NOCCHIERO
SHALL PERFORM SUCH TRANSITION DUTIES AND RESPONSIBILITIES THAT THE COMPANY MAY
REQUEST FROM TIME TO TIME (THE “TRANSITION PERIOD”).  DURING THE TRANSITION
PERIOD, PROVIDED THAT HE DOES NOT REVOKE THIS AGREEMENT IN ACCORDANCE WITH
PARAGRAPH 15 BELOW, NOCCHIERO SHALL CONTINUE TO RECEIVE HIS CURRENT PRO RATED
BASE SALARY AND SHALL PARTICIPATE IN APPLICABLE COMPANY BENEFIT AND INCENTIVE
PLANS IN WHICH HE CURRENTLY PARTICIPATES IN ACCORDANCE WITH THEIR TERMS AND
CONDITIONS (AS IN EFFECT OR AS AMENDED FROM TIME TO TIME).  THE COMPANY HEREBY
ACCEPTS ALL SUCH RESIGNATIONS BY NOCCHIERO.


2.             SEVERANCE PAYMENT AND BENEFITS.  (A)  SUBJECT TO THE TERMS OF
THIS AGREEMENT, AND PROVIDED THAT NOCCHIERO COMPLIES WITH THE TERMS OF PARAGRAPH
6 OF THE EMPLOYMENT AGREEMENT (AS LIMITED BY THE SECOND SENTENCE OF PARAGRAPH 5
OF THE EMPLOYMENT AGREEMENT) AND DOES NOT REVOKE THIS AGREEMENT IN ACCORDANCE
WITH PARAGRAPH 15 BELOW, MERISANT SHALL PAY NOCCHIERO THE SEVERANCE PAYMENTS AND
BENEFITS SET FORTH IN PARAGRAPH 4(B) OF THE EMPLOYMENT AGREEMENT, INCLUDING ALL
“ACCRUED BENEFITS” (AS THAT TERM IS DEFINED IN PARAGRAPH 4(A) OF THE EMPLOYMENT
AGREEMENT).  THE PARTIES ACKNOWLEDGE AND AGREE THAT, PURSUANT TO SECTION 4(B) OF
THE EMPLOYMENT AGREEMENT:


--------------------------------------------------------------------------------



(I)                       NOCCHIERO’S “SEVERANCE” (AS THAT TERM IS DEFINED IN
PARAGRAPH 4(B) OF THE EMPLOYMENT AGREEMENT), IN THE GROSS AGGREGATE AMOUNT OF
$279,716 SHALL BE PAID IN A LUMP SUM ON APRIL 2, 2007.


(II)                    NOCCHIERO WILL RECEIVE A LUMP-SUM PAYMENT UNDER THE
MERISANT COMPANY 2006 ANNUAL INCENTIVE PLAN IN THE GROSS AMOUNT $172,200,
PAYABLE ON OR ABOUT MARCH 15, 2007.

(iii)                 Nocchiero will receive a lump-sum payment under the
Merisant Company 2006 Supplemental Incentive Plan in the gross amount $325,275,
payable on or about March 15, 2007.

(iv)                Nocchiero will receive a prorated lump-sum payment under the
Merisant Company 2007 Annual Incentive Plan (the “2007 AIP”) based on his
service from January 1, 2007 to the Separation Date and achievement of the
Company-wide financial targets adopted thereunder, which amount shall be
determined by the Compensation Committee of Merisant’s Board of Directors
pursuant to the 2007 AIP and shall be paid, subject to the terms and conditions
of the 2007 AIP, when bonuses under the 2007 AIP are payable in or about March
2008 to other Merisant senior executives, provided that Nocchiero complies with
his obligations under this Agreement (including without limitation his
obligations under Paragraphs 5 and 6 of the Employment Agreement).

(v)                   Nocchiero shall be paid for his earned and unused vacation
through the Separation Date in accordance with Merisant’s regular payroll
practices.

(vi)                  Nocchiero shall be paid his earned and unpaid base salary
at his current base salary rate through the Separation Date in accordance with
Merisant’s regular payroll practices.

(vii)             Merisant shall pay the premiums to continue Nocchiero’s
current coverage under Merisant’s group dental insurance and vision insurance
and EAP plans (as in effect or amended from time to time), and  $3,949 to be
paid in a lump sum on April 2, 2007 in full satisfaction of amounts to be paid
for group medical insurance coverage pursuant to Paragraph 3(d) of the
Employment Agreement in lieu of premiums Nocchiero would incur had he been
enrolled in Merisant’s group medical insurance (it being understood that
Nocchiero presently has medical coverage through another entity), from April
2007 through March 2008, which in the case of such dental and vision insurance
benefits is subject to, and in accordance with, the terms and conditions of such
plans and the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”). 
Nocchiero shall be solely responsible for the full costs of any such continued
coverage beyond March 2008 pursuant to COBRA.

(viii)            Nocchiero shall submit all documented business expense amounts
for which he seeks reimbursement on or before March 31, 2007, and shall not be
entitled to or receive any expense reimbursements for any amounts incurred
thereafter (and submitted thereafter in due course).

(ix)                    Nocchiero’s participation, if any, in any employee
benefit plans and policies of the Company after the Separation Date will be
determined in accordance with the terms and conditions of such plans and
policies, which plans, policies, terms and conditions

2


--------------------------------------------------------------------------------


the Company may amend, modify, suspend or terminate in accordance with the
amendment provision(s) of such plans and policies or applicable law.

 (x)                    Nocchiero will be permitted to leave a voice-mail
message at his office land-line and cellular telephone numbers and automatic
e-mail reply message at his office e-mail address until May 31, 2007 providing
callers his personal contact information.

(b)           All payments and benefits payable pursuant to the Employment
Agreement and this Agreement shall be reduced by any and all required and
authorized withholdings and deductions.  Where applicable, any and all such
payments shall be sent to Nocchiero’s last known address on Merisant’s records
or to such other address as Nocchiero shall indicate to Merisant in writing.

(c)           This Agreement is intended to comply with the requirements set
forth in Section 409A of the Internal Revenue Code of 1986, as amended, and any
regulations and rulings thereunder (“Section 409A”), so as to avoid the
imposition of excise taxes and other penalties (“409A Penalties”) under Section
409A with respect to any amounts or benefits payable hereunder.  In the event
that any amounts or benefits payable hereunder would subject Nocchiero to 409A
Penalties, the Company and Nocchiero shall cooperate diligently to amend the
terms of this Agreement to the minimum extent required to avoid, insofar as
possible, such 409A Penalties while minimizing any material and adverse
economic, tax or accounting impact on the Company.

(d)           Except as set forth in Paragraph 2(a) above, Nocchiero is not
entitled to receive, and shall not receive, any incentive, equity-based,
severance, or other compensation or benefits of any kind pursuant to the
Employment Agreement, any other agreement, plan, or policy, or otherwise. 
Without limiting the generality of the foregoing in any way:  (i) Nocchiero is
not entitled to, and shall not receive, any payment under the Merisant Company
2007 Supplemental Incentive Plan; and (ii) Nocchiero is not entitled to, and
shall not receive, any amount under the Merisant Worldwide, Inc. 2005 Share
Appreciation Plan, and agrees that, except as provided below, any and all
Appreciation Awards previously granted to him thereunder are null, void and
terminated in their entirety as of the Separation Date; provided, Nocchiero
shall be entitled to payment of his award in connection with a covered
transaction occurring within 180 days after the Separation Date pursuant to the
second sentence of Section 3 of the Merisant Worldwide, Inc. 2005 Share
Appreciation Award Letter dated December 5, 2005 (which entitlement is not
waived under this Agreement).


3.             CONFIDENTIALITY, NON-COMPETITION AND NON-SOLICITATION;
INDEMNIFICATION.

(a)           Without limiting the generality of Paragraph 17 of this Agreement
in any way, Nocchiero acknowledges and agrees that Paragraphs 5 and 6 and
Exhibits A and C of the Employment Agreement shall remain in full force and
effect in accordance with their terms and that he shall comply therewith.  The
parties acknowledge and agree that this Agreement does not reduce, limit, or
otherwise modify Nocchiero’s obligations under Paragraphs 5 and 6 and Exhibits A
and C of the Employment Agreement.  Nocchiero acknowledges and agrees that
Competitive Enterprises with respect to which the provisions of Paragraph 6 of
the Employment

3


--------------------------------------------------------------------------------


Agreement apply include those entities listed in Exhibit C of the Employment
Agreement and those additional entities listed on Exhibit 3 to this Agreement.

(b)           Nocchiero and Merisant acknowledge and agree that the
Indemnification Agreement (Exhibit 2 hereto) shall remain in full force and
effect from and after the date hereof as well as after the Separation Date,
without any limitation by any other term or provision of this Agreement.


4.             COMPREHENSIVE RELEASE AND WAIVER OF CLAIMS.


(A)           EXCEPT FOR CLAIMS TO ENFORCE THIS AGREEMENT, THE INDEMNIFICATION
AGREEMENT AND, RESPECTING NOCCHIERO’S ACCRUED AND VESTED BENEFITS, ANY EMPLOYEE
BENEFIT PLAN IN WHICH HE IS A PARTICIPANT IMMEDIATELY PRIOR TO THE DATE HEREOF
(COLLECTIVELY AND INDIVIDUALLY, NOCCHIERO’S RIGHTS UNDER THIS AGREEMENT, THE
INDEMNIFICATION AGREEMENT AND SUCH BENEFIT PLANS ARE REFERRED TO AS “PROTECTED
RIGHTS”), NOCCHIERO AND ANYONE CLAIMING THROUGH HIM OR ON HIS BEHALF AGREE TO
WAIVE, RELEASE, ACQUIT AND FOREVER DISCHARGE MERISANT AND THE OTHER COMPANY
RELEASED PARTIES (AS DEFINED IN SECTION 6 BELOW) WITH RESPECT TO ANY AND ALL
CLAIMS, WHETHER CURRENTLY KNOWN OR UNKNOWN, THAT NOCCHIERO NOW HAS, HAS EVER
HAD, OR MAY EVER HAVE AGAINST ANY OF THE COMPANY RELEASED PARTIES ARISING FROM
OR RELATED TO ANY AGREEMENT, ACT, OMISSION, OR THING OCCURRING OR EXISTING AT
ANY TIME PRIOR TO OR ON THE DATE ON WHICH NOCCHIERO SIGNS THIS AGREEMENT. 
EXCEPT FOR NOCCHIERO’S PROTECTED RIGHTS, WITHOUT OTHERWISE LIMITING THE
GENERALITY OF THE FOREGOING, THE CLAIMS RELEASED BY NOCCHIERO HEREUNDER INCLUDE,
BUT ARE NOT LIMITED TO:  (I) ALL CLAIMS FOR OR RELATED IN ANY WAY TO NOCCHIERO’S
EMPLOYMENT, COMPENSATION, OTHER TERMS AND CONDITIONS OF EMPLOYMENT, OR
TERMINATION FROM EMPLOYMENT WITH THE COMPANY, INCLUDING WITHOUT LIMITATION ALL
CLAIMS FOR PAYMENT UNDER ANY COMPANY INCENTIVE PLANS AND CLAIMS FOR SEVERANCE
PAY AND ANY OTHER SEVERANCE BENEFITS; (II) ALL CLAIMS THAT WERE OR COULD HAVE
BEEN ASSERTED BY NOCCHIERO OR ON HIS BEHALF (X) IN ANY FEDERAL, STATE, OR LOCAL
COURT, COMMISSION, OR AGENCY, (Y) UNDER ANY COMMON LAW THEORY, OR (Z) UNDER ANY
EMPLOYMENT, CONTRACT, TORT, FEDERAL, STATE, OR LOCAL LAW, REGULATION, ORDINANCE,
CONSTITUTION, OR EXECUTIVE ORDER; AND (III) ALL CLAIMS THAT WERE OR COULD HAVE
BEEN ASSERTED BY NOCCHIERO OR ON HIS BEHALF ARISING UNDER ANY OF THE FOLLOWING
LAWS, AS AMENDED FROM TIME TO TIME:  THE AGE DISCRIMINATION IN EMPLOYMENT ACT,
TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE AMERICANS WITH DISABILITIES ACT,
THE EMPLOYEE RETIREMENT INCOME SECURITY ACT, THE FAMILY AND MEDICAL LEAVE ACT OF
1993, THE ILLINOIS HUMAN RIGHTS ACT, AND THE CHICAGO AND COOK COUNTY HUMAN
RIGHTS ORDINANCES.


(B)           EXCEPT FOR CLAIMS TO ENFORCE THIS AGREEMENT, MERISANT, ON BEHALF
OF THE COMPANY AND ALL OF ITS PAST AND PRESENT PARENTS, DIVISIONS, SUBSIDIARIES,
PARTNERSHIPS, AFFILIATES, JOINT VENTURES, JOINT VENTURERS, AND OTHER RELATED
ENTITIES, AND ANYONE CLAIMING THROUGH ANY OF THEM OR ON THEIR BEHALVES
(COLLECTIVELY, “COMPANY RELEASING PARTIES”), AGREES TO WAIVE, RELEASE, ACQUIT
AND FOREVER DISCHARGE NOCCHIERO AND HIS SUCCESSORS, ASSIGNS, SPOUSES,
DESCENDANTS, HEIRS, EXECUTORS AND ATTORNEYS (COLLECTIVELY, “NOCCHIERO RELEASED
PARTIES”) WITH RESPECT TO ANY AND ALL CLAIMS ARISING OUT OF NOCCHIERO’S
EMPLOYMENT OR THE TERMINATION THEREOF, WHETHER CURRENTLY KNOWN OR UNKNOWN, THAT
THE COMPANY RELEASING PARTIES NOW HAVE, HAVE EVER HAD, OR MAY EVER HAVE AGAINST
ANY OF THE NOCCHIERO RELEASED PARTIES AT ANY TIME PRIOR TO OR ON THE DATE ON
WHICH MERISANT SIGNS THIS AGREEMENT.  NOTWITHSTANDING THE FOREGOING, THIS
RELEASE DOES NOT INCLUDE OR OTHERWISE AFFECT ANY CLAIMS BY THE COMPANY RELEASING
PARTIES ARISING OUT OF

4


--------------------------------------------------------------------------------



ANY CRIMINAL CONDUCT, OR ANY INTENTIONAL OR RECKLESS MISCONDUCT, OR OTHER GROSS
MISCONDUCT BY NOCCHIERO.


5.             CERTAIN REPRESENTATIONS AND WARRANTIES.  NOCCHIERO REPRESENTS AND
WARRANTS THAT:  (A) HE HAS NOT FILED OR INITIATED ANY LEGAL, EQUITABLE,
ADMINISTRATIVE, OR OTHER PROCEEDING(S) OF ANY KIND AGAINST ANY OF THE COMPANY
RELEASED PARTIES; (B) NO SUCH PROCEEDING(S) HAVE BEEN INITIATED AGAINST ANY OF
THE COMPANY RELEASED PARTIES ON HIS BEHALF; (C) HE IS THE SOLE OWNER OF THE
ACTUAL OR ALLEGED CLAIMS, DEMANDS, RIGHTS, CAUSES OF ACTION, AND OTHER MATTERS
THAT ARE RELEASED IN SECTION 4(A) ABOVE; (D) THE SAME HAVE NOT BEEN TRANSFERRED
OR ASSIGNED OR CAUSED TO BE TRANSFERRED OR ASSIGNED TO ANY OTHER PERSON, FIRM,
CORPORATION OR OTHER LEGAL ENTITY; AND (E) HE HAS THE FULL RIGHT AND POWER TO
GRANT, EXECUTE, AND DELIVER THE RELEASES, UNDERTAKINGS, AND AGREEMENTS CONTAINED
IN THIS AGREEMENT.  MERISANT REPRESENTS AND WARRANTS THAT:  (A) THE COMPANY
RELEASING PARTIES HAVE NOT FILED OR INITIATED ANY LEGAL, EQUITABLE,
ADMINISTRATIVE, OR OTHER PROCEEDING(S) OF ANY KIND AGAINST ANY OF THE NOCCHIERO
RELEASED PARTIES; (B) NO SUCH PROCEEDING(S) HAVE BEEN INITIATED AGAINST ANY OF
THE NOCCHIERO RELEASED PARTIES ON THEIR BEHALF; (C) THE COMPANY RELEASING
PARTIES ARE THE SOLE OWNER OF THE ACTUAL OR ALLEGED CLAIMS, DEMANDS, RIGHTS,
CAUSES OF ACTION, AND OTHER MATTERS THAT ARE RELEASED IN SECTION 4(B) ABOVE; (D)
THE SAME HAVE NOT BEEN TRANSFERRED OR ASSIGNED OR CAUSED TO BE TRANSFERRED OR
ASSIGNED TO ANY OTHER PERSON, FIRM, CORPORATION OR OTHER LEGAL ENTITY; AND (E)
THE COMPANY RELEASING PARTIES HAVE THE FULL RIGHT AND POWER TO GRANT, EXECUTE,
AND DELIVER THE RELEASES, UNDERTAKINGS, AND AGREEMENTS CONTAINED IN THIS
AGREEMENT.


6.             COMPANY RELEASED PARTIES.  THE TERM “COMPANY RELEASED PARTIES” AS
USED IN THIS AGREEMENT INCLUDES:  (A) THE COMPANY AND EACH OF ITS PAST, PRESENT,
AND FUTURE PARENTS, DIVISIONS, SUBSIDIARIES, PARTNERSHIPS, AFFILIATES, JOINT
VENTURES, JOINT VENTURERS AND OTHER RELATED ENTITIES (WHETHER OR NOT SUCH
ENTITIES ARE WHOLLY OWNED), INCLUDING WITHOUT LIMITATION MERISANT FOREIGN
HOLDINGS; (B) THE PAST, PRESENT, AND FUTURE OWNERS, TRUSTEES, FIDUCIARIES,
ADMINISTRATORS, SHAREHOLDERS, MEMBERS, DIRECTORS, OFFICERS, PARTNERS AND
EMPLOYEES OF EACH ENTITY LISTED IN SUBPART (A) OF THIS PARAGRAPH; AND (C) THE
PREDECESSORS, SUCCESSORS, AND ASSIGNS OF EACH ENTITY AND PERSON LISTED IN
SUBPARTS (A) AND (B) OF THIS PARAGRAPH.


7.             COMPLETE SETTLEMENT; NO FURTHER PAYMENTS OR RECOVERY.  THE
CONSIDERATION OFFERED HEREIN IS ACCEPTED BY NOCCHIERO AS BEING IN FULL ACCORD,
SATISFACTION, COMPROMISE AND SETTLEMENT OF ANY AND ALL CLAIMS AND POTENTIAL
CLAIMS, AND NOCCHIERO EXPRESSLY AGREES THAT HE IS NOT ENTITLED TO AND SHALL NOT
RECEIVE ANY FURTHER PAYMENTS, BENEFITS, OR OTHER COMPENSATION OR RECOVERY OF ANY
KIND FROM THE COMPANY OR ANY OF THE OTHER COMPANY RELEASED PARTIES.  NOCCHIERO
FURTHER AGREES THAT IN THE EVENT OF ANY FURTHER PROCEEDINGS WHATSOEVER BASED
UPON ANY MATTER RELEASED HEREIN, THE COMPANY AND EACH OF THE OTHER COMPANY
RELEASED PARTIES SHALL HAVE NO FURTHER MONETARY OR OTHER OBLIGATION OF ANY KIND
TO NOCCHIERO, INCLUDING WITHOUT LIMITATION ANY OBLIGATION FOR ANY COSTS,
EXPENSES OR ATTORNEYS’ FEES INCURRED BY OR ON BEHALF OF NOCCHIERO.


8.             RETURN OF PROPERTY.  WITHOUT LIMITING, MODIFYING OR OTHERWISE
AFFECTING PARAGRAPHS 5 AND 6 AND EXHIBITS A AND C TO THE EMPLOYMENT AGREEMENT,
NOCCHIERO SHALL PROMPTLY RETURN TO THE COMPANY ALL PROPERTY OF THE COMPANY AND
THE OTHER COMPANY RELEASED PARTIES THAT IS WITHIN HIS POSSESSION, CUSTODY OR
CONTROL.

5


--------------------------------------------------------------------------------


 


9.             NO FUTURE EMPLOYMENT OR ENGAGEMENT.  NOCCHIERO HAS NO PRESENT OR
FUTURE RIGHT TO EMPLOYMENT WITH THE COMPANY OR ANY OF THE OTHER COMPANY RELEASED
PARTIES AND SHALL NOT APPLY OR SEEK CONSIDERATION FOR ANY EMPLOYMENT,
ENGAGEMENT, OR CONTRACT WITH ANY OF THEM.


10.           CONFIDENTIALITY.  EXCEPT AS REQUIRED BY LAW OR TO ENFORCE THE
OBLIGATIONS ESTABLISHED BY THIS AGREEMENT, NOCCHIERO AGREES THAT, FOR SO LONG AS
THIS AGREEMENT IS TREATED AS CONFIDENTIAL BY MERISANT, HE WILL NOT DISCLOSE THE
TERMS OF THIS AGREEMENT TO ANY THIRD PARTIES WITH THE EXCEPTION OF HIS
ACCOUNTANTS (AND OTHER PERSONAL FINANCIAL ADVISORS), ATTORNEYS, AND SPOUSE, AND
SHALL USE HIS REASONABLE BEST EFFORTS TO ENSURE THAT EACH SUCH PERSON MAINTAINS
ANY SUCH DISCLOSED INFORMATION IN THE STRICTEST CONFIDENCE AND DOES NOT DISCLOSE
ANY SUCH INFORMATION TO ANY OTHER PERSON.  NOCCHIERO SHALL, TO THE EXTENT
PRACTICABLE, PROVIDE THE COMPANY AND THE OTHER COMPANY RELEASED PARTIES WITH AS
MUCH ADVANCED NOTICE OF ANY SUCH LEGALLY REQUIRED DISCLOSURE AS PRACTICABLE
PRIOR TO MAKING ANY SUCH DISCLOSURE.  NOTHING HEREIN SHALL PROHIBIT THE COMPANY
FROM MAKING DISCLOSURES PURSUANT TO THE FEDERAL SECURITIES LAWS AND THE RULES OF
THE SECURITIES AND EXCHANGE COMMISSION (“SEC”) PROMULGATED THEREUNDER AND THE
RULES OF ANY STOCK EXCHANGE OR NATIONAL SECURITIES MARKET ON WHICH MERISANT’S,
MERISANT US’S OR WORLDWIDE’S (OR ANY OF THEIR AFFILIATES’) SECURITIES ARE
TRADED.  NOCCHIERO ACKNOWLEDGES AND AGREES THAT THE COMPANY MAY FILE A COPY OF
THIS AGREEMENT WITH THE SEC AND, THEREFORE, THAT THE TERMS HEREOF WILL BE
PUBLICLY DISCLOSED.


11.           COOPERATION.  NOCCHIERO AGREES THAT HE SHALL COOPERATE FULLY WITH
THE COMPANY AND ANY OF THE OTHER COMPANY RELEASED PARTIES DURING AND AFTER THE
TRANSITION PERIOD:  (A) IN INVESTIGATING, DEFENDING, PROSECUTING, LITIGATING,
FILING, INITIATING OR ASSERTING ANY ACTUAL OR POTENTIAL CLAIMS OR INVESTIGATIONS
(INCLUDING WITHOUT LIMITATION IN CONNECTION WITH ANY LEGAL, EQUITABLE,
ADMINISTRATIVE, OR OTHER PROCEEDINGS) THAT MAY BE MADE BY OR AGAINST THE COMPANY
OR ANY OF THE OTHER COMPANY RELEASED PARTIES, TO THE EXTENT THAT SUCH CLAIMS OR
INVESTIGATIONS MAY RELATE TO OR ARISE OUT OF NOCCHIERO’S EMPLOYMENT WITH THE
COMPANY OR HIS ACTIVITIES RELATING TO OR ON BEHALF OF ANY OF THE COMPANY
RELEASED PARTIES; AND (B) IN CONSULTING WITH AND PROVIDING ASSISTANCE TO THE
COMPANY AND THE OTHER COMPANY RELEASED PARTIES ON ISSUES AND MATTERS THAT MAY
RELATE TO OR ARISE OUT OF NOCCHIERO’S ACTS, DUTIES AND RESPONSIBILITIES DURING
HIS EMPLOYMENT WITH THE COMPANY.  NOCCHIERO’S OBLIGATION TO COOPERATE HEREUNDER
SHALL INCLUDE, WITHOUT LIMITATION, MEETING WITH SUCH PERSONS AT SUCH TIMES AND
IN SUCH PLACES AS THE COMPANY AND THE OTHER COMPANY RELEASED PARTIES MAY
REASONABLY REQUIRE (WHICH, AFTER THE SEPARATION DATE, DOES NOT MATERIALLY
INTERFERE WITH ANY OTHER FULL-TIME BUSINESS ENDEAVOR IN WHICH NOCCHIERO IS THEN
ENGAGED), AND GIVING TRUTHFUL EVIDENCE AND TRUTHFUL TESTIMONY AND EXECUTING AND
DELIVERING TO THE COMPANY AND ANY OF THE OTHER COMPANY RELEASED PARTIES ANY
PAPERS REQUESTED BY ANY OF THEM (INCLUDING WITHOUT LIMITATION JOINT DEFENSE
AGREEMENTS, UNLESS UPON THE ADVICE OF NOCCHIERO’S COUNSEL DOING SO WOULD
CONFLICT WITH HIS INTERESTS IN SUCH OR ANY OTHER PROCEEDING, AND TRUTHFUL
AFFIDAVITS).  NOCCHIERO SHALL BE REIMBURSED FOR REASONABLE OUT-OF-POCKET
EXPENSES INCURRED BY NOCCHIERO IN RENDERING COOPERATION PURSUANT TO THIS
SECTION, INCLUDING, WITHOUT LIMITATION, ATTORNEYS FEES AND EXPENSES AND, IN THE
STANDARD OF COMFORT APPLICABLE TO NOCCHIERO’S BUSINESS TRAVEL PRIOR TO MARCH 5,
2007, HIS TRANSPORTATION, LODGING AND MEAL EXPENSES.


12.           NONDISPARAGEMENT.  NOCCHIERO SHALL REFRAIN FROM ALL CONDUCT,
VERBAL OR OTHERWISE, THAT DISPARAGES OR DAMAGES OR COULD DISPARAGE OR DAMAGE THE
REPUTATION, GOODWILL, OR STANDING IN THE COMMUNITY OF THE COMPANY OR ANY OF THE
OTHER COMPANY RELEASED PARTIES,

6


--------------------------------------------------------------------------------



PROVIDED THAT HE MAY GIVE TRUTHFUL AND NON-MALICIOUS TESTIMONY IF PROPERLY
SUBPOENAED OR OTHERWISE REQUIRED TO TESTIFY UNDER OATH.  MERISANT SHALL REFRAIN
FROM ALL CONDUCT, VERBAL OR OTHERWISE, THAT DISPARAGES OR DAMAGES OR COULD
DISPARAGE OR DAMAGE THE REPUTATION, GOODWILL, OR STANDING IN THE COMMUNITY OF
NOCCHIERO OR ANY OF THE OTHER NOCCHIERO RELEASED PARTIES, PROVIDED THAT A DULY
AUTHORIZED OFFICER OR OTHER EMPLOYEE OF MERISANT MAY GIVE TRUTHFUL AND
NON-MALICIOUS TESTIMONY IF PROPERLY SUBPOENAED OR OTHERWISE REQUIRED TO TESTIFY
UNDER OATH.


13.           INJUNCTIVE RELIEF AND CERTAIN OTHER RELIEF.  WITHOUT IN ANY WAY
LIMITING THE COMPANY’S OR ANY OF THE OTHER COMPANY RELEASED PARTIES’ RIGHTS TO
PURSUE ANY OTHER LEGAL OR EQUITABLE REMEDIES AVAILABLE TO ANY OF THEM, NOCCHIERO
RECOGNIZES AND AGREES THAT A BREACH OF ANY OR ALL OF THE PROVISIONS OF SECTIONS
3, 10, 11 OR 12 OF THIS AGREEMENT WILL CAUSE IMMEDIATE AND IRREPARABLE HARM TO
THE COMPANY AND THE OTHER COMPANY RELEASED PARTIES FOR WHICH DAMAGES CANNOT BE
READILY CALCULATED AND FOR WHICH THEY ARE AN INADEQUATE REMEDY.  ACCORDINGLY,
NOCCHIERO ACKNOWLEDGES AND AGREES THAT THE COMPANY AND THE OTHER COMPANY
RELEASED PARTIES SHALL BE ENTITLED (WITHOUT THE NEED TO POST ANY BOND OR OTHER
SECURITY) TO INJUNCTIVE RELIEF RESTRAINING AND ENJOINING ANY FURTHER ACTUAL OR
THREATENED BREACHES BY NOCCHIERO IN ADDITION TO ANY OTHER RELIEF THAT MAY BE
AVAILABLE.  NOCCHIERO SHALL REIMBURSE THE COMPANY AND THE OTHER COMPANY RELEASED
PARTIES FOR ANY AND ALL COSTS AND EXPENSES (INCLUDING WITHOUT LIMITATION
ATTORNEYS’ FEES) INCURRED BY ANY OF THEM IN CONNECTION WITH THE ENFORCEMENT OF
ANY OF THEIR RIGHTS UNDER THIS AGREEMENT.  WITHOUT IN ANY WAY LIMITING
NOCCHIERO’S OR ANY OF THE OTHER NOCCHIERO RELEASED PARTIES’ RIGHTS TO PURSUE ANY
OTHER LEGAL OR EQUITABLE REMEDIES AVAILABLE TO ANY OF THEM, MERISANT RECOGNIZES
AND AGREES THAT A BREACH OF ANY OR ALL OF THE PROVISIONS OF SECTION 12 OF THIS
AGREEMENT WILL CAUSE IMMEDIATE AND IRREPARABLE HARM TO NOCCHIERO AND THE OTHER
NOCCHIERO RELEASED PARTIES FOR WHICH DAMAGES CANNOT BE READILY CALCULATED AND
FOR WHICH THEY ARE AN INADEQUATE REMEDY.  ACCORDINGLY, MERISANT ACKNOWLEDGES AND
AGREES THAT NOCCHIERO AND THE OTHER NOCCHIERO RELEASED PARTIES SHALL BE ENTITLED
(WITHOUT THE NEED TO POST ANY BOND OR OTHER SECURITY) TO INJUNCTIVE RELIEF
RESTRAINING AND ENJOINING ANY FURTHER ACTUAL OR THREATENED BREACHES BY MERISANT
(THROUGH ANY OFFICER, DIRECTOR OR EMPLOYEE THEREOF) IN ADDITION TO ANY OTHER
RELIEF THAT MAY BE AVAILABLE.  MERISANT SHALL REIMBURSE NOCCHIERO AND THE OTHER
NOCCHIERO RELEASED PARTIES FOR ANY AND ALL COSTS AND EXPENSES (INCLUDING WITHOUT
LIMITATION ATTORNEYS’ FEES) INCURRED BY ANY OF THEM IN CONNECTION WITH THE
ENFORCEMENT OF ANY OF THEIR RIGHTS UNDER THIS AGREEMENT.


14.           NO ADMISSION.  NOTHING IN THIS AGREEMENT IS INTENDED TO BE OR
SHALL BE CONSTRUED AS AN ADMISSION BY THE COMPANY OR ANY OF THE OTHER COMPANY
RELEASED PARTIES THAT ANY OF THEM VIOLATED ANY LAW, INTERFERED WITH ANY RIGHT,
BREACHED ANY OBLIGATION OR OTHERWISE ENGAGED IN ANY IMPROPER OR ILLEGAL CONDUCT
WITH RESPECT TO NOCCHIERO, ANY OF THE OTHER NOCCHIERO RELEASED PARTIES OR
OTHERWISE.  NOTHING IN THIS AGREEMENT IS INTENDED TO BE OR SHALL BE CONSTRUED AS
AN ADMISSION BY NOCCHIERO THAT HE VIOLATED ANY LAW, INTERFERED WITH ANY RIGHT,
BREACHED ANY OBLIGATION OR OTHERWISE ENGAGED IN ANY IMPROPER OR ILLEGAL CONDUCT
WITH RESPECT TO THE COMPANY, ANY OF THE OTHER COMPANY RELEASING PARTIES OR
OTHERWISE.  EACH OF THE NOCCHIERO RELEASED PARTIES AND EACH OF THE COMPANY
RELEASED PARTIES AND COMPANY RELEASING PARTIES EXPRESSLY DENY ANY SUCH ILLEGAL
OR WRONGFUL CONDUCT.


15.           CERTAIN ACKNOWLEDGEMENTS AND RIGHTS OF NOCCHIERO.  NOCCHIERO
ACKNOWLEDGES, UNDERSTANDS, AND AGREES THAT:   (A) HE HAS READ AND UNDERSTANDS
THE TERMS AND EFFECT OF THIS AGREEMENT; (B) HE

7


--------------------------------------------------------------------------------



RELEASES AND WAIVES CLAIMS UNDER THIS AGREEMENT KNOWINGLY AND VOLUNTARILY, IN
EXCHANGE FOR CONSIDERATION IN ADDITION TO ANYTHING OF VALUE TO WHICH HE ALREADY
IS ENTITLED; (C) HE HEREBY IS AND HAS BEEN ADVISED OF HIS RIGHT TO HAVE HIS
ATTORNEY REVIEW THIS AGREEMENT BEFORE SIGNING IT; (D) HE HAS TWENTY-ONE (21)
DAYS IN WHICH TO CONSIDER WHETHER TO EXECUTE THIS AGREEMENT; (E) WITHIN SEVEN
(7) DAYS FROM THE DATE ON WHICH HE SIGNS THIS AGREEMENT, HE MAY, AT HIS SOLE
OPTION, REVOKE THIS AGREEMENT UPON WRITTEN NOTICE TO JONATHAN COLE, ESQ.,
GENERAL COUNSEL, MERISANT COMPANY, INC., 10 SOUTH RIVERSIDE, SUITE 850, CHICAGO,
ILLINOIS 60606, AND (F) THE AGREEMENT WILL NOT BECOME EFFECTIVE UNTIL THIS
SEVEN-DAY REVOCATION PERIOD HAS EXPIRED WITHOUT ANY REVOCATION.  IF NOCCHIERO
REVOKES THIS AGREEMENT WITHIN THIS SEVEN-DAY PERIOD, IT SHALL BE NULL AND VOID.


16.           ASSIGNMENT.  THIS AGREEMENT MAY BE ASSIGNED OR TRANSFERRED TO, AND
SHALL BE BINDING UPON AND SHALL INURE TO THE BENEFIT OF:  (A) THE COMPANY, (B)
ANY OF THE OTHER COMPANY RELEASED PARTIES, AND (C) ANY PERSON OR ENTITY THAT AT
ANY TIME (WHETHER BY MERGER, PURCHASE OR OTHERWISE) ACQUIRES ALL OR
SUBSTANTIALLY ALL OF THE ASSETS, OWNERSHIP INTERESTS OR BUSINESS OF THE COMPANY
OR ANY OF THE OTHER COMPANY RELEASED PARTIES.  NOCCHIERO MAY NOT ASSIGN ANY OF
HIS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT.  NOCCHIERO’S RIGHT HEREUNDER
SHALL INURE FOR THE BENEFIT OF HIS HEIRS, LEGATEES AND BENEFICIARIES.  IF
NOCCHIERO SHALL DIE PRIOR TO PAYMENT OF ALL AMOUNTS DUE UNDER THIS AGREEMENT
(AND, IF APPLICABLE, THE INDEMNIFICATION AGREEMENT), MERISANT SHALL PAY SUCH
AMOUNTS TO THE LEGAL REPRESENTATIVE OF NOCCHIERO’S ESTATE AT SUCH TIMES AS THEY
WOULD HAVE BEEN PAID TO NOCCHIERO HAD HE SURVIVED.


17.           ENTIRE AGREEMENT AND SURVIVAL.  THIS AGREEMENT EMBODIES THE ENTIRE
AGREEMENT AND UNDERSTANDING OF THE PARTIES HERETO WITH REGARD TO THE MATTERS
DESCRIBED HEREIN AND SUPERSEDES ANY AND ALL PRIOR AND/OR CONTEMPORANEOUS
AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, BETWEEN SAID PARTIES REGARDING
SUCH MATTERS, INCLUDING WITHOUT LIMITATION THE EMPLOYMENT AGREEMENT AND ANY
OFFER LETTER(S) PROVIDED TO NOCCHIERO, PROVIDED HOWEVER THAT THE FOLLOWING
PROVISIONS OF THE FOLLOWING AGREEMENTS SHALL CONTINUE IN FULL FORCE AND EFFECT
IN ACCORDANCE WITH THEIR RESPECTIVE TERMS:  (A) PARAGRAPHS 4 THROUGH 16 AND
PARAGRAPH 18 OF THE EMPLOYMENT AGREEMENT, THE UNNUMBERED PARAGRAPH IMMEDIATELY
FOLLOWING PARAGRAPH 19 OF THE EMPLOYMENT AGREEMENT, AND EXHIBITS A AND C OF THE
EMPLOYMENT AGREEMENT; (B) THE INDEMNIFICATION AGREEMENT; AND (C) THE MERISANT
WORLDWIDE, INC. 2005 SHARE APPRECIATION AWARD LETTER DATED DECEMBER 5, 2005 TO
THE EXTENT THAT THE SECOND SENTENCE OF SECTION 3 THEREOF SHALL BE APPLICABLE.


18.           GOVERNING LAW; AMENDMENT; WAIVER; HEADINGS.  THIS AGREEMENT SHALL
BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE
OF ILLINOIS, WITHOUT REGARD TO ITS CONFLICT OF LAWS RULES.  THE PARTIES AGREE
THAT EXCEPT AS PROVIDED IN SECTION 19 BELOW THIS AGREEMENT MAY BE MODIFIED ONLY
IN WRITING SIGNED BY ALL PARTIES, AND THAT ANY PARTY’S FAILURE TO ENFORCE THIS
AGREEMENT IN THE EVENT OF ONE OR MORE EVENTS WHICH VIOLATE THIS AGREEMENT SHALL
NOT CONSTITUTE A WAIVER OF ANY RIGHT TO ENFORCE THIS AGREEMENT AGAINST ANY
SUBSEQUENT VIOLATIONS.  THE HEADINGS USED IN THIS AGREEMENT ARE FOR CONVENIENCE
ONLY AND ARE NOT TO BE USED IN INTERPRETING OR CONSTRUING THIS AGREEMENT.

8


--------------------------------------------------------------------------------



19.           CONSTRUCTION. IF ANY OF THE PROVISIONS, TERMS, CLAUSES, OR WAIVERS
OR RELEASES OF CLAIMS OR RIGHTS CONTAINED IN THIS AGREEMENT (INCLUDING ANY
SURVIVING PROVISIONS OF THE EMPLOYMENT AGREEMENT) ARE DECLARED BY A COURT TO BE
ILLEGAL, UNENFORCEABLE, OR INEFFECTIVE, IT IS THE PURPOSE AND INTENT OF THE
PARTIES THAT ANY SUCH PROVISIONS BE DEEMED MODIFIED OR LIMITED SO THAT, AS
MODIFIED OR LIMITED, SUCH PROVISIONS MAY BE ENFORCED TO THE FULLEST EXTENT
POSSIBLE.  IN THE EVENT THAT SUCH COURT DETERMINES THAT SUCH PROVISIONS CANNOT
BE RENDERED ENFORCEABLE THROUGH ANY SUCH MODIFICATION OR LIMITATION OR OTHERWISE
DECLINES TO SO MODIFY OR LIMIT SUCH PROVISIONS, SUCH HOLDING SHALL NOT
INVALIDATE THE WHOLE AGREEMENT.  INSTEAD, THE AGREEMENT SHALL BE CONSTRUED AS IF
IT DID NOT CONTAIN THE INVALID, ILLEGAL, OR UNENFORCEABLE PART, AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES SHALL BE CONSTRUED AND ENFORCED ACCORDINGLY; THE
REMAINING PROVISIONS, TERMS, CLAUSES OR WAIVERS OR RELEASES OF CLAIMS AND RIGHTS
SHALL BE DEEMED SEVERABLE, SUCH THAT ALL OTHER PROVISIONS, TERMS, CLAUSES, AND
WAIVERS AND RELEASES OF CLAIMS AND RIGHTS CONTAINED IN THIS AGREEMENT SHALL
REMAIN VALID AND BINDING UPON ALL PARTIES TO THE AGREEMENT.


20.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO COUNTERPARTS,
EACH OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.

THE PARTIES STATE THAT THEY HAVE READ AND UNDERSTAND THE FOREGOING AND THAT THEY
INTEND TO BE BOUND THERETO.

ANTHONY J. NOCCHIERO

 

MERISANT COMPANY

 

 

 

 

 

 

 

 

 

 

/s/ Anthony J. Nocchiero                                      

 

By: /s/ Jonathan Cole                                        

 

 

 

 

 

Date: March 15, 2007                                           

 

Title: Vice President, General Counsel             

 

 

 

 

 

 

 

Date: March 15, 2007                                        

 

9


--------------------------------------------------------------------------------